ACCEPTED
                                                                   03-14-00737-CV
                                                                           7681882
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              11/4/2015 2:02:25 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                  No. 03-14-00737-cv

                                                 FILED IN
                                          3rd COURT OF APPEALS
                                              AUSTIN, TEXAS
        _____________________________________
                                          11/4/2015 2:02:25 PM
                                            JEFFREY D. KYLE
              IN THE THIRD COURT OF APPEALS       Clerk


                     AUSTIN, TEXAS

        _____________________________________

CHASE CARMEN HUNTER, APPELLANT v. DAVID MATTAX IN HIS

OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE AND THE

      TEXAS DEPARTMENT OF INSURANCE, APPELLEES



      ORIGINAL VERIFIED MOTION TO PROCEED IN FORMA

  PAUPERIS PURSUANT TEXAS RULE OF APPELLATE PROCEDURE

                     RULE 20 ET SEQ.




                        Chase Carmen Hunter, pro se
                        340 S. Lemon Ave. #9039
                        Walnut, CA 91789
                        Telephone: 707-706-3647
                        Facsimile: 703-997-5999
                        Chase_Hunter@yahoo.com
TO THE HONORABLE JUSTICES OF THIS COURT:

       The above-named Appellant, herein referred to as

"Hunter", hereby files this Original Verified Motion To

Proceed In Forma Pauperis and would respectfully show

the Court as follows:

       Hunter incorporates by reference her Supplement To

Appellant’s Brief (filed on October 29, 2015) and her

Second       Supplement   To   Appellant’s      Brief   (filed    on

November 3rd or 4th, 2015.)

     The underlying court record shows that there are

gross errors and inconsistencies and Hunter discovered,

inter alia, that:

1) There is no notice of court setting dated in June
2014 or any other time,

2) There is no dismissal order dated August 25, 2014,
or     any     other    time   in    the    record      shown    at
https://courts.co.travis.tx.us/CCO/               which Travis
County       Texas     District     Court    (“TCTDC”)      calls
“Civil Courts Online” or “CCO”,

3) The clerk of the underlying court (“TCTDC Clerk”)
erroneously       filed   Hunter’s     Motion     To    Reinstate
(September 2014) as a “Notice of Appeal”, and
4) There is no “contest” filed by the Appellees to
Hunter’s ORIGINAL VERIFIED MOTION TO PROCEED ON APPEAL
IN FORMA PAUPERIS PURSUANT TEXAS RULE OF APPELLATE
PROCEDURE RULE 20 ET SEQ. which Hunter filed with the
TCTDC Clerk on November 24, 2014.

  Therefore, the order entered by the underlying court
which     sustained    the    Appellees’       “contest”      is    void
because the underlying court could not have granted
the Appellees’ requested relief if it never received
the Appellees’ request for relief unless it did so
without regard for Hunter’s Due Process rights.

  In addition, please, be advised of the facts of
TCTDC   cause    D-1-GN-13002576       which    was   filed        within
about   30    days    of   the   underlying     cause    which      also
includes      Hunter’s       request      to     proceed       without
prepayment of fees. And such request in TCTDC cause D-
1-GN-13002576 was not contested by the adverse parties
or by the TCTDC Clerk; and after about 28 months of
delays inflicted by the TCTDC Clerk, the TCTDC Clerk
finally      issued    citations    and    served       the    adverse
parties with process. If Hunter’s indigency status was
not contested in D-1-GN-13002576, such a denial of the
status in this appeal is arbitrary. Both causes arise
from the same events and include the same affidavits
of indigency.
  Therefore, in light of these facts, Hunter asks for
leave to appeal without prepayment of fees and to
proceed   in   forma   pauperis.   Hunter’s   Affidavit   in
support of this motion is attached hereto.

Respectfully Submitted,



Chase Carmen Hunter
Appellant, pro se
340 S. Lemon Ave #9039; Walnut, CA 91789
Tel: 707-706-3647; Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                       CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________                  11/04/2015
Chase Carmen Hunter

                CERTIFICATE OF CONFERENCE

I, Chase Carmen Hunter, certify that I conferred with
the adverse parties many times in writing and they
have refused to respond.




__________________                 11/04/2015
Chase Carmen Hunter

                  CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the
foregoing ORIGINAL VERIFIED MOTION TO PROCEED IN FORMA
PAUPERIS PURSUANT TEXAS RULE OF APPELLATE PROCEDURE
RULE 20 ET SEQ. was served upon the parties shown below
as indicated


Cynthia A. Morales, Assistant Attorney General
By Efile on 11/04/2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348

Velva L. Price
Clerk of Travis County Texas District Court
By Efile on 11/04/2015



Chase Carmen Hunter
400

888    500




1288   900




             11/03/2015
Both houses are fully             Virginia public officials
encumbered by                     have literally stolen this
mortgages and the        99,000   house from me and denied
fraudulent judgment               me rental income since
shown on the last page            12/2014. But there is still a
                                  mortgage on it that I am
                                  paying.
11/3/2015
11/03/2015
11/03/2015